ORDER
This matter have been duly presented to the Court pursuant to Rule l:20-10(b), following a motion for discipline by consent of RANDI M. WEINER of OCEAN, who was admitted to the bar of this State in 1990;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 8.4(b)(criminal conduct that reflects adversely on an attorney’s honesty, trustworthiness or fitness as a lawyer);
And the parties having agreed that respondent’s conduct violated RPC 8.4(b), and that said conduct warrants a three-month suspension from the practice of law;
And the Disciplinary Review Board having determined that a three-month suspension from practice is the appropriate discipline for respondent’s ethics violation and having granted the motion for discipline by consent in District Docket No. XIV-04-344E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
It is ORDERED that RANDI M. WEINER of OCEAN is
hereby suspended from the practice of law for a period of three months, effective March 20, 2007; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
*432ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20 — 20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.